762 F.2d 73
Debbie WILLIAMS and Linda Stanley, Plaintiffs/AppelleesCross-Appellants,v.William R. BUTLER, Defendant,v.CITY OF LITTLE ROCK, ARKANSAS, Third Party DefendantAppellant/Cross-Appellee.
Nos. 83-2534, 83-2641.
United States Court of Appeals,Eighth Circuit.
Submitted April 30, 1985.Decided May 13, 1985.Appeal from the United States District Court for the EasternDistrict of Arkansas, William R. Overton, U.S.D.C. Judge.

1
Thomas Carpenter, Little Rock, Ark., for third party defendant appellant, cross-appellee.


2
Philip Kaplan, Little Rock, Ark., for plaintiffs, appellees, cross-appellants.


3
Before LAY, Chief Judge, FLOYD R. GIBSON, Senior Circuit Judge, and HEANEY, BRIGHT, ROSS, McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG and BOWMAN, Circuit Judges, en banc.

ORDER

4
The district court's decision is affirmed by an equally divided court.  Chief Judge Lay, and Judges Floyd R. Gibson, Heaney, Bright, and Arnold vote to affirm the district court's decision.  Judges Ross, McMillian, John R. Gibson, Fagg, and Bowman vote to reverse the district court's decision.


5
Appellee Williams' request for attorney fees is granted, with the following modification.  Because appellee did not prevail on the punitive damages issue, the cost for services rendered will be reduced ten-percent to $8,055.00.  The appellee's request for expenses in the amount of $1,068.79 is granted.  Thus, the total award for fees and expenses allowed by the court is $9,123.79.